         Case 3:20-cv-00199-SDD-RLB              Document 1       04/02/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA

         RYAN COLLINS,

         PLAINTIFF                                       CIVIL ACTION NO.:

         V.                                              JUDGE:

         CONTROLWORX, LLC                                MAGISTRATE JUDGE:

         DEFENDANT                                       JURY TRIAL DEMANDED



                                        COMPLAINT
       NOW COMES Ryan Collins (Collins), who files this, his complaint to state a cause of

action as to the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (“FMLA”) and

the Louisiana Discrimination in Employment laws, specifically and without limitation La. R.S.

23:323, for which he seeks declaratory judgment, injunctive relief, and an award of damages. In

furtherance thereof, Plaintiff respectfully avers:

                                          I. PARTIES

1. Plaintiff Ryan Collins (Plaintiff, or Collins), is an adult resident and domiciliary of St. James

   Parish, State of Louisiana within the Eastern District of Louisiana.

2. Made Defendant is ControlWorx, LLC (ControlWorx), a domestic limited liability corporation

   authorized to do and doing business in the Middle District of Louisiana, with a principle place

   of business in Baton Rouge, Louisiana.



                               II. JURISDISDICTION AND VENUE

3. The jurisdiction of this Court is invoked pursuant to 28 U.S.C §§ 1331. Jurisdiction is proper

   under 28 U.S.C. § 1331 because it is brought under the Family Medical Leave Act (“FMLA”)


                                                     1
          Case 3:20-cv-00199-SDD-RLB           Document 1       04/02/20 Page 2 of 7




   and presents a federal question. Jurisdiction over Plaintiff’s state law claims is provided by

   this Court’s pendent jurisdiction.

4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b); a substantial part of the events

   giving rise to the claims occurred within this judicial district, plaintiff suffered harms and

   losses in this judicial district due to Plaintiff’s medical condition giving rise to FMLA

   retaliation and disability employment discrimination and retaliation under Louisiana law.

                               III. STATEMENT OF FACTS

5. Plaintiff was hired by Growquick in May of 2015; ControlWorx took over in August of 2017.

   Collins started as a painter/palletizer; he became full time as a valve technician a few months

   later making about $18 per hour. When he was terminated October 12, 2018 Collins had been

   promoted to Quality Assurance Specialist – and was making in excess of $70,000, with good

   benefits and substantial overtime hours.

6. Everything changed for Collins when he notified his supervisor, in writing, that he required

   rotator cuff surgery in June of 2018 secondary to an earlier automobile accident.

7. After taking is protected Family and Medical Leave (FMLA), he returned to work on

   September 17, 2018 after showing his treating physician, Dr. Scott Petrie, his job description

   and having been released with the restriction of no lifting, pushing, pulling of more than 40

   lbs.

8. Collins never had any write-ups or disciplinary problems. However, Collins’ supervisor, Troy

   Green, first felt that it was somehow “unfair” that another was required to stay late so Collins

   could attend physical therapy. In a conversation lasting a little over a half-hour, Collins

   explained his need for physical therapy to Green in detail, but Green, instead of

   accommodating Collins’ reasonable requests, changed Collins’ work schedule to the 11:30

   shift to make attending therapy practically impossible. He refused even to discuss Collins’
                                                2
         Case 3:20-cv-00199-SDD-RLB            Document 1        04/02/20 Page 3 of 7




   issue of the impossibility of returning to work to perform physical labor after undergoing

   physical therapy to his shoulder. Human Resources (HR), instead of accommodating or even

   discussing the matter with Collins, later told him that he could not “make up his own work

   schedule”, and that his job required that he work overtime.

9. The treatment described above in ¶ 8 constituted FMLA discrimination/retaliation and

   disability discrimination/retaliation under Louisiana law.

10. Collins could easily have been accommodated by Defendant. In fact, Collins’ job description

   requires that he only very occasionally lift or carry 50 or more pounds and never lift or carry

   over 50 pounds. The job description requires no overtime whatsoever.

11. When Collins returned from protected leave, HR refused to engage in any dialog on how his

   physical limitations could be accommodated. In particular, Collins had a discussion with Mary

   Fontenot, head of HR. Collins described in detail the difficulties he was having with Green

   and other personnel in HR. He told Fontenot that HR had informed him that “you have to work

   according to the company’s workflow or be terminated”. Fontenot also stated to Collins that

   she was going to have to go with what had been told to her.

12. The treatment described above in ¶ 11 constituted FMLA discrimination/retaliation and

   disability discrimination/retaliation under Louisiana law.

13. Fontenot never communicated to Collins on his accommodation request. Instead, Fontenot

   fired Collins and later falsely accused Collins of “quitting” his job and attempted to block his

   eligibility for unemployment benefits.

14. Collins’ EEOC Charge stated he resigned but this was a mistake caused by the EEOC

   investigator who insisted that because Defendant stated “resigned” on its Workforce

   Commission document, he had to state resignation in the Charge. However, Collins clearly



                                                3
         Case 3:20-cv-00199-SDD-RLB                Document 1    04/02/20 Page 4 of 7




   indicated in his Charge that he was terminated.

                                    IV. CAUSES OF ACTION

   A. FMLA

15. Plaintiff worked for Defendant since 2015.

16. Plaintiff worked more than 1,250 in the 12 months prior to him taking FMLA leave.

17. Plaintiff requested and was granted FMLA leave.

18. Prior to the expiration of his FMLA leave entitlement, Plaintiff’s physician cleared him to

   return to work with the restriction of no lifting, pushing, pulling of more than 40 lbs.

19. Despite being cleared to work, Defendant refused either to dialog with Plaintiff or to

   accommodate his reasonable accommodation request.

20. Defendant, in part through its lack of oversight and training of its employees, and in part

   deliberately because of its desire to maximize profits in disregard of Plaintiff’s federally

   protected rights, unlawfully interfered with, retaliated and discriminated against Plaintiff with

   respect to her federally protected right to take Family and Medical leave, in violation of the

   Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. justifying an award, inter

   alia, of back pay, interest, special damages, punitive damages and any and all other damages

   to which he is entitled to in law and equity.

       B. LOUISIANA DISCRIMINATION IN EMPLOYMENT LAWS, LA. R.S. 23:323

21. Defendant employed Plaintiff.

22. Plaintiff had a record of a chronic shoulder condition and related disorders that rendered him

   disabled as defined by La. R.S. 23:323, or in the alternative, Plaintiff was regarded by

   Defendant as being so disabled.

23. If left untreated or improperly treated, Plaintiff’s shoulder condition and associated problems

   could seriously affect and compromise many aspects of an individual’s life, including without

                                                   4
         Case 3:20-cv-00199-SDD-RLB             Document 1        04/02/20 Page 5 of 7




   limitation, substantially limiting major life activities such as caring for one’s self, performing

   manual tasks, and working at any manual job including operating industrial equipment in a

   warehouse.

24. Through its supervisors, Defendant knew, or were of the opinion, that Plaintiff had a disability,

   even though he was, at all times, capable of performing the essential tasks of his job as a quality

   assurance specialist with reasonable accommodation.

25. Defendant, through Plaintiff’s direct supervisor Troy Green refused to engage in dialog

   concerning reasonable accommodation for Plaintiff’s shoulder condition. HR supervisor Mary

   Fontenot refused to engage in dialog and also interfered with Plaintiff’s attempts to secure a

   reasonable accommodation by terminating Plaintiff for the false and pretextual reason that he

   “quit” his job by not working according to the company’s workflow.

26. The actions of Defendant are violations of Plaintiff’s rights under La. R.S. 23:323 and related

   Louisiana laws.

       C. DAMAGES

33. As a direct and proximate consequence Defendant’s actions and inactions, through its servants,

    Plaintiff has suffered a loss of income and other harms, including, but not limited to, past and

    future wages, benefits, expenses, liquidated damages, pain and suffering, loss of reputation,

    loss of enjoyment of life, and compensatory damages, all to be specified and proven at trial.

                            V. DEMAND FOR A TRIAL BY JURY

34. Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

     jury in this action.




                                                 5
          Case 3:20-cv-00199-SDD-RLB              Document 1        04/02/20 Page 6 of 7




                                   VI. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Complaint, be cited and served on Defendant and

that Defendant be required to answer same, that after due proceeding had, judgment be rendered

for Plaintiff as follows:

  1. enter a judgment declaring Defendant violated Plaintiff’s rights under the FMLA and

      Louisiana law.

  2. enjoin Defendant and order it to reinstate Plaintiff at the position he previously held with all

      seniority, at a salary and benefit level Plaintiff would have attained by the date of

      reinstatement.

  3. enjoin Defendant and order it to compensate Plaintiff for all of his past wages and benefits,

      with interest, including, but not limited to, his health insurance, retroactive to Plaintiff’s date

      of termination;

  4. enter a judgment against Defendant and in favor of Plaintiff for allowable general, special,

      allowable liquidated damages (under the FMLA) and reasonable attorneys’ fees and costs

      incurred by Plaintiff in connection with the instant action and interest from date of judicial

      demand calculated according to the laws of Louisiana; and

  5. award Plaintiff such further and additional relief as the Court may deem just and proper.



                                                        Respectfully submitted,

                                                        ______________________
                                                        /s/Dale E. Williams, Bar #18709
                                                        212 Park Place
                                                        Covington, Louisiana 70433
                                                        Telephone: (985) 898-6368
                                                        Facsimile: (985) 892-2640




                                                   6
Case 3:20-cv-00199-SDD-RLB   Document 1    04/02/20 Page 7 of 7




                                 James Arruebarrena
                                 Attorney at Law
                                 935 Gravier St.
                                 Suite 1140
                                 New Orleans, LA 70112
                                 Telephone: 504-231-9011
                                 Facsimile: 504-814-1498


                                 Attorneys for Ryan Collins




                             7
